PER CURIAM.
This is an action in ejectment. It appears from the face of the declaration that the land claimed by plaintiff is a part of the bed of the James river within the city of Richmond. Although it is not expressly described as the bed of the river, the description given clearly shows that this is what it is. Furthermore, plaintiff, under order of court, produced the grant to one Bernard Markham, winch was alleged in the declaration to describe the land, and also the survey upon which the grant was issued and which is referred to therein; and these clearly show that the land claimed is a part of the river bed. Upon these facts appearing, the District Court sustained a demurrer to the- declaration; and we think there can be no question that this ruling was correct. Old Dominion Iron & Nail Works v. C. & O. R. Co., 116 Va. 166, 81 S. E. 108; Grant v. C. & O. R. Co., 117 Va. 46, 84 S. E. 9; James River & Kanawha Power Co. v. Old Dominion Iron & Steel Corp., 138 Va. 461, 122 S. E. 344.
Affirmed.